DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 2/3/2021.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balinski et al. (US 2014/0182068 A1).
Re claim 1, Balinksi discloses a laundry appliance (abstract) comprising:
a cabinet (ref. 12); 
a basket (ref. 18) rotatably mounted within the cabinet and defining a chamber (ref. 20) configured for receiving a load of clothes; 
a camera assembly (ref. 272 ¶ [0074]) mounted within the cabinet in view of the chamber; and 
a controller (ref. 68) operably coupled to the camera assembly, the controller being configured to: 
obtain one or more images of the chamber using the camera assembly (¶ [0037], [0074]-[0076]); 
estimate a load size of the load of clothes based at least in part on the one or more images (¶ [0074]-[0078] image analysis…determine the volume of the laundry load); 
obtain a start size threshold (¶ [0038] optimally filled treating chamber); 
determine that the load size exceeds the start size threshold (¶ [0040]-[0042] overfilled); and 
commence an operating cycle in response to determining that the load size exceeds the start size threshold (¶ [0040]-[0042], [0051]-[0053] cycles of operation appropriate for the load; see also ¶ [0060] determine how much water and detergent for load mass).
Re claim 17, Independent claim 17 reads as a method of operating a laundry appliance of claim 1 absent the controller.  As such, Balinski satisfies claim 17 as shown in the rejection to claim 1.
Re claims 2 and 18, wherein estimating the load size comprises: implementing an image processing algorithm on the one or more images (¶ [0078] image analysis…utilizing an algorithm).
Re claim 3, wherein the image processing algorithm utilizes image differentiation (¶ [0074]-[0078] “images”, isolate the laundry load from other structures in the image).
Re claims 6 and 19, wherein the controller is further configured to: determine a remaining cycle time based on the load size (¶ [0087]-[0090] cycle time reflect change in load size); and display the remaining cycle time for a user of the laundry appliance (ref. 256, see fig. 14 ¶ [0087]-[0090]).
Re claims 8-9, wherein the controller is further configured to: provide a user notification that the load size exceeds the start size threshold and that the operating cycle is ready for commencement (¶ [0040] inform a user that the treating chamber is optimally filled for the selected cycle); further comprising: an audible alarm, wherein providing the user notification comprises generating an alarm sound with the audible alarm (claim 7, ¶ [0040] audible noise, ¶ [0057] sound).
Re claim 10, a user interface panel (ref. 70), wherein the user notification is provided through the user interface panel (see figs. 4-7 ¶ [0038]).
Re claim 11, wherein the controller is in operative communication with a remote device (¶ [0039] smartphone/portable device) through an external network (wireless signals), and wherein the user notification is provided through the remote device (¶ [0039] indicate information).  
Re claims 12-14, wherein the start size threshold is selected by a user of the laundry appliance (¶ [0038] user selected specific selected cycle, such to determine the optimally filled predetermined amount threshold).  Re claim 13, wherein the user selects the start size threshold using a remote device in communication with the controller (¶ [0039] user may select an option of the smart phone/act as the user interface).  Re claim 14, wherein the start size threshold is measured as a percentage of a chamber volume of the chamber (¶ [0055] percentage of the optimal amount; see also ¶ [0084] percent of interior treating chamber volume).
Re claim 15, further comprising: a door (ref. 25) rotatably mounted to the cabinet for providing selective access to the chamber; and a gasket (ref. 26 bellows) positioned between wherein the door and the cabinet, wherein the camera assembly is mounted in the gasket or on an inner surface of the door (¶ [0076] in the door).
Re claim 16, wherein the laundry appliance is a washing machine appliance, a dryer appliance, or a combination washer/dryer appliance (¶ [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balinski, as applied above, in view of Hwang et al. (US 2019/0382941 A1) (cited by Applicant).
Re claims 4-5, Balinski discloses as shown above but does not explicitly disclose wherein estimating the load size comprises: analyzing the one or more images using a machine learning image recognition process.  However, Hwang discloses it is very well-known in the art of image processing for home appliances (abstract) to estimate load size by analyzing the one or more images using a machine learning image recognition process (abstract, artificial intelligence).  Re claim 5, wherein the machine learning image recognition process comprises at least one of a convolution neural network ("CNN") (¶ [0243]), 20502773US01/HUSA-1281 a region-based convolution neural network ("R-CNN"), a deep belief network ("DBN"), or a deep neural network ("DNN") image recognition process.  Moreover, the selection of any known machine learning algorithms to train and process a set of data for analysis, is prima facie obvious to one of ordinary skill in the art where Applicant is simply applying an off-the-shelf algorithm on an otherwise known set of data.  See MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the estimating the load size to further include using a machine learning image recognition process, as suggested by Hwang, in order to accurately detect load size based on trained real images.
Re claims 7 and 20, Hwang further discloses a door switch (ref. 50 ¶ [0128] door sensor) for detecting when a door of the laundry appliance is closed, wherein the controller is further configured to determine that the door is closed before commencing the operating cycle (¶ [00128] treatment is performed in a state in which the door 40 is closed, i.e. conventional, door check to ensure no water leaks).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20130042416A1  note overfill notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711